EDMONDS, P. J.,
concurring.
I agree with the majority s opinion that we are bound by this court’s decision in V. L. Y. v. Board of Parole, 188 Or App 617, 72 P3d 993 (2003). I therefore join with the majority opinion. However, I write separately to note that the effect of this court’s majority opinion in V. L. Y. is to reject petitioner’s arguments that he is entitled to a predetermination hearing in the event that the board determines that the facts that it *64relies on to designate him as a predatory sex offender are derived from his criminal history. In other words, it is possible that on remand the board, under our holding in V. L. Y., could rely on facts that, under its rules, would effectively prohibit petitioner from offering any evidence to demonstrate that he currently does not exhibit characteristics showing a tendency to victimize or injure others.1 As I explained in my dissent in V. L.Y.,1 believe that the board’s rule that permits it to avoid making a subjective determination of whether petitioner currently exhibits characteristics showing a tendency to victimize or injure others exceeds the scope of authority granted to the board by the legislature to determine by rule the criteria for predatory sex offender status. 189 Or App at 641-42 (Edmonds, J., dissenting).
Armstrong, J., joins in this concurrence.

 ORS 181.585(1) provides, in part, that
“a person is a predatory sex offender if the person exhibits characteristics showing a tendency to victimize or injure others and has been convicted of a sex crime listed in ORS 181.594(2)(a) to (d), has been convicted of attempting to commit one of those crimes or has been found guilty except for insanity of one of those crimes.”